Name: Commission Directive 84/192/EEC of 21 March 1984 amending for the second time Directive 75/349/EEC on detailed rules concerning equivalent compensation and prior exportation under inward processing arrangements
 Type: Directive
 Subject Matter: plant product;  tariff policy;  industrial structures and policy
 Date Published: 1984-04-12

 Avis juridique important|31984L0192Commission Directive 84/192/EEC of 21 March 1984 amending for the second time Directive 75/349/EEC on detailed rules concerning equivalent compensation and prior exportation under inward processing arrangements Official Journal L 100 , 12/04/1984 P. 0020 - 0022 Spanish special edition: Chapter 02 Volume 10 P. 0213 Portuguese special edition Chapter 02 Volume 10 P. 0213 *****COMMISSION DIRECTIVE of 21 March 1984 amending for the second time Directive 75/349/EEC on detailed rules concerning equivalent compensation and prior exportation under inward processing arrangements (84/192/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 69/73/EEC of 4 March 1969 on the harmonization of provisions laid down by law, regulation or administrative action in respect of inward processing (1), as last amended by Directive 83/89/EEC (2), and in particular Article 28 thereof, Whereas by virtue of Article 24 of Directive 69/73/EEC the competent authorities may, where circumstances so warrant, by way of exception to the identity rule, treat as compensating products products obtained from the processing of goods of the same kind and quality and with the same technical characteristics as the imported goods; Whereas Commission Directive 75/349/EEC (3), as amended by Directive 83/231/EEC (4), laid down certain provisions required for the application of Articles 24 and 25 of Directive 69/73/EEC, stipulating that compensation goods must fall within the same tariff subheading, be of the same commercial quality and possess the same technical characteristics as the imported goods; Whereas, in order to ensure that Article 24 of Directive 69/73/EEC is applied in a reliable and consistent manner throughout the Community, criteria should be established at Community level to enable the competent authorities to determine with sufficient certainty that the compensation goods and the imported goods are of the same commercial quality and possess the same technical characteristics; Whereas the commercial quality and technical characteristics of the different varieties of rice depend on a number of factors which are decisive in commercial dealings in rice; whereas the effect of these factors can be expressed by parameters defining the form of the grains; whereas it is accordingly possible to arrive at criteria which can serve as a basis for the reliable and consistent application of Article 24 of Directive 69/73/EEC by referring not only to the tariff subheading of rice varieties but to grain length and the length/width ratio; Whereas it should therefore be laid down that the criteria for the application to rice of Article 24 of Directive 69/73/EEC will take account of grain length and the length/width ratio; Whereas the measures provided for in this Directive are in accordance with the opinion of the Committee for Customs Processing Arrangements, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 75/349/EEC is hereby amended as follows: 1. The following paragraph 4 is added in Article 2: '4. Rice falling within subheading 10.06 B I or II of the Common Customs Tariff shall not be considered for the purposes of the first subparagraph of paragraph 2 as compensation goods for imported rice falling within the same subheading unless it falls under the same rubric as the imported rice and has a length/width ratio falling under the same rubric subheading. The rice rubrics and the length/width ratios are those shown in the Annex.' 2. The Annex to this Regulation is added. Article 2 The Member States shall bring into force not later than 1 April 1984 the measures necessary to comply with this Directive. Each Member State shall notify the Commission forthwith of the provisions it makes to implement this Directive. The Commission shall communicate this information to the other Member States. Article 3 This Directive is addressed to the Member States. Done at Brussels, 21 March 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 58, 8. 3. 1969, p. 1. (2) OJ No L 59, 5. 3. 1983, p. 1. (3) OJ No L 156, 18. 6. 1975, p. 25. (4) OJ No L 127, 17. 5. 1983, p. 15. ANNEX Rubrics for rice falling within subheading 10.06 B I or II of the Common Customs Tariff I. PADDY RICE 1.2,3 // // // Rubric // Criteria // 1.2.3 // // Grain length (1) // Length/width ratio (2) // // // // 1 // 2 // 3 // // // // A // 7,4 mm or less // Less than 2,2 // // // // B // More than 7,4 mm // 1. 2,2 or more, but less than 3,4 // // // 2. 3,4 or more // // // (1) The length is the distance between the base of the internal glume and the tip of the apex (in the case of bearded grains) or the tip of the lemma (in the case of beardless grains). (2) The width is the distance between the points furthest from the lemma. II. HUSKED RICE 1.2,3 // // // Rubric // Criteria // 1.2.3 // // Grain length (1) // Length/width ratio (2) // // // // 1 // 2 // 3 // // // // A // 5,6 mm or less // Less than 2,0 // // // // // // // B // More than 5,6 mm // 1. 2,0 or more, but less than 3,1 // // // 2. 3,1 or more // // // (1) The length is the distance between the furthest points of the grain including the germ. (2) The width is the distance between the two sides of the grain at its thickest part. III. MILLED RICE (1) 1.2,3 // // // Rubric // Criteria // 1.2.3 // // Grain length (1) // Length/width ratio (2) // // // // 1 // 2 // 3 // // // // A // 5,2 mm or less // Less than 2,0 // // // // B // More than 5,2 mm // 1. 2,0 or more, but less than 3,0 // // // 2. 3,0 or more // // // (1) In the case of semi-milled rice, the length is extended by 0,1 mm; the length/width ratio remains unchanged. (2) The length is the distance between the furthest points of the grain. (3) The width is the distance between the two sides of the grain at its thickest part. The length/width ratio shall be determined by measuring the length and width of 100 grains and dividing the total length by the total width. Where grains cannot be classified under both column 2 and column 3 of the same rubric and subheading of rubric, the rubric and subheading of rubric shall be determined solely on the basis of the length/width ratio (column 3).